Judgment, Supreme Court, New York County (Herbert J. Adlerberg, J.H.O., at suppression hearing; Charles H. Solomon, J., at suppression ruling, plea, and sentence), rendered April 14, 2009, convicting defendant of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 10 years, unanimously affirmed.
The court correctly denied defendant’s suppression motion. The police properly stopped a cab in which defendant and his codefendant were passengers. When the police first saw the cab, they observed that the passengers matched some general aspects of the radioed description of two men who had just committed a robbery at the same location. Given the close temporal and spatial proximity of these observations to the reported crime, and the absence of other persons, there was a strong likelihood that the men in the cab were the same men wanted for the robbery. This likelihood was sufficient to provide reasonable suspicion (see People v Brown, 22 AD3d 349 [2005], lv denied 6 NY3d 774 [2006]). Accordingly, defendant is not entitled to suppression of any of the evidence obtained as the result of the stop of the cab.
The police conducted a showup in a manner that was permissible and not unduly suggestive, given the fast-paced chain of events (see e.g. People v Sanchez, 66 AD3d 420 [2009], lv denied 13 NY3d 862 [2009]). Concur—Sweeny, J.P., Moskowitz, DeGrasse, Freedman and Richter, JJ.